Citation Nr: 1701381	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  13-19 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO). 

In his May 2013 substantive appeal, the Veteran requested a Travel Board hearing.  In July 2013, the Veteran indicated that he wished to appear for a videoconference hearing.  He later cancelled his hearing.
 
This appeal has been adjudicated through the electronic Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in service, is currently diagnosed with left ear hearing loss, and experienced chronic symptoms of left ear hearing loss in service and continuous symptoms of hearing loss after service separation. 

2.  The Veteran experienced acoustic trauma in service, is currently diagnosed with tinnitus, and experienced chronic symptoms of tinnitus in service and continuous symptoms of tinnitus after service separation. 





CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for hearing loss of the left ear have been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016). 

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Because this decision constitutes a grant regarding the claims for left ear hearing loss and tinnitus, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

In this case, hearing loss and tinnitus are considered "chronic diseases" listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303 (b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303 (b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss and tinnitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id. 

In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley, 5 Vet. App. 155. 

The Board is charged with the duty to assess the credibility and weight given to evidence. Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Analysis

The Veteran contends that his hearing loss and tinnitus are related to exposure to acoustic trauma in service due to automatic weapon fire and airplane engine noise as a paratrooper.  See October 2009 statement.  He also contends that he suffered from explosions close to his foxhole in the heat of battle in service.  Specifically, the Veteran stated that he has suffered hearing loss and tinnitus since fighting in a battle in service in December 1967.  See March 2011 statement.  

The Veteran has currently diagnosed left ear hearing loss "disability" that meets the criteria of 38 C.F.R. § 3.385.  On the authorized audiological evaluation in April 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
20
35
LEFT
1
10
20
40
45

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 100 in the left ear.

Regarding the Veteran's claimed left ear hearing loss, the Board finds that the Veteran has met the threshold criteria for establishing a current hearing loss "disability" in the left ear for VA purposes in accordance with 38 C.F.R. § 3.385.

As to the tinnitus claim, the Veteran has reported constant ringing in his ears.  The April 2010 VA examination report also indicates the presence of tinnitus.  The Board finds that the Veteran has a current disability of tinnitus. 

The Board finds that the Veteran experienced acoustic trauma in service.  The Veteran's DD Form 214 reflects a Military Occupational Specialty (MOS) of 11B40/Squad Leader and that he received the Purple Heart, among other citations.  Thus, the combat injury, exposure to acoustic trauma in service, is presumed.  See 38 U.S.C.A. § 1154 (b) (West 2014); 38 C.F.R. § 3.304 (d) (2016).  

The Board finds that the Veteran had minimal post-service noise exposure.  During the April 2010 VA audiology examination, the VA examiner indicated that the Veteran did not have occupational noise exposure and indicated that he had recreational noise exposure from hunting deer, target shooting, recreational vehicle use, and home power tool use.  According to his March 2011 statement, the Veteran reported having no civilian jobs that would cause problems with his ears and that he has never worked around loud noises since discharge. 

The evidence is at least in equipoise as to the question of whether the Veteran experienced chronic symptoms of hearing loss and tinnitus in service and continuous symptoms of hearing loss after service separation.  A hearing loss disability was not identified at enlistment.  During active duty service, the Veteran complained of not being able to hear in his left ear.  His ear was cleaned and he was prescribed ear drops for two days.  The Veteran was subsequently referred to ENT for a consultation.  See October 1966 service treatment record.  The May 1968 separation examination does not include audiometric testing, however, the Veteran denied any ear trouble, running ears, and hearing loss according to the associated May 1968 Report of Medical History.

According to the March 2011 statement, the Veteran reported that he experienced hearing loss and tinnitus during service, and that hearing loss and tinnitus has existed since service to the present time.  He indicated that while he stated that his hearing loss and tinnitus began 20 years prior during the April 2010 VA examination, he actually meant that his hearing loss and tinnitus began in service and have worsened over the prior 20 years.  He has, additionally, provided buddy statements indicating that the Veteran was exposed to acoustic trauma in service.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that that the Veteran experienced chronic symptoms of hearing loss and tinnitus in service and continuous symptoms of hearing loss and tinnitus after service separation; therefore, the criteria for the presumptive provision of 38 C.F.R. § 3.303(b) have been met. 

While the April 2010 VA examiner opined that hearing loss was less likely than not caused by or a result of military noise exposure, the Board finds that the VA examiner did not adequately address complaints of hearing loss in service and since service and did not address whether delayed-onset hearing loss.  The Board finds that the VA examiner relied heavily on a lack of findings recorded in service in rendering the opinion.  However, a diagnosis of hearing loss at service separation or even an increase in hearing threshold levels is not required, and competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385,) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. See Hensley, 5 Vet. App. 155.  Accordingly, the Board finds that the VA opinion is inadequate as it did not consider hearing loss symptoms or hazardous noise exposure in service, and was largely based on the absence of hearing loss findings at service separation.

As the Board finds that the Veteran has demonstrated that the currently diagnosed left ear hearing loss and tinnitus are related to noise exposure in service by a finding of continuity of symptomatology, the criteria for grant of presumptive service connection for hearing loss are met under 38 C.F.R. § 3.303(b).  Therefore, a medical nexus opinion regarding the theory of direct service connection under 38 C.F.R. § 3.303(d) is not necessary.  For these reasons and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for left ear hearing loss and tinnitus. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

Based on audiometric results obtained during an April 2010 VA audiology examination, there is no diagnosis of a current disability in the Veteran's right ear for VA purposes pursuant to 38 C.F.R. § 3.385.  The Veteran submitted a private audiology report dated in September 2010 showing graph results of audiogram testing and speech recognition testing results.  The report also shows that the Veteran was diagnosed with sloping to moderate high frequency hearing loss in both ears.  The Board notes that the private audiometric testing report does not indicate that the Maryland CNC word list was utilized for speech recognition testing, and thus, the results cannot be used to evaluate the Veteran's hearing loss disability. 38 C.F.R. § 4.85 (2016).  The Board finds that further clarification is needed as to this private audiology report.  Kelly v. Brown, 7 Vet. App. 471 (1995); Savage v. Shinseki, 24 Vet. App. 259 (2011) (error for Board to refuse to consider private audiological examinations submitted by claimant on the ground that they were unclear, without seeking clarification from the examiners or explaining why such explanation was not needed).

In addition, the Veteran should be scheduled for a VA audiological examination to determine the status of any right ear hearing loss disability. 

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify the private audiologist who performed the September 2010 audiology report.  After obtaining appropriate authorization from the Veteran, contact the audiologist request the audiologist to (1) provide the audiometric examination results in a numerical report, as opposed to a graphed report; (2) indicate whether the Maryland CNC word list was used during audiological testing; and (3) indicate whether the evaluation was performed by a state-licensed audiologist. 

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any right ear hearing loss.  The examiner must review the claims file and should note that review in the report.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any right ear hearing loss disability is related to service, including conceded in-service acoustic trauma and claims of continuing symptoms since service.  The examiner should also interpret the raw data from the private September 2010 audiology examination, found in the Veteran's claim file.

3. After completing any other development deemed necessary, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


